Citation Nr: 1034380	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for paroxysmal 
atrial fibrillation and atrial flutter associated with 
hypertensive heart disease for the period prior to June 11, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968 
and from December 1970 to May 1989.  

The issue of the Veteran's entitlement to an increased rating for 
paroxysmal atrial fibrillation and atrial flutter associated with 
hypertensive heart disease was previously before the Board of 
Veterans' Appeals (Board) in January 2008, at which time such 
matter was remanded to the VA's Appeals Management Center (AMC) 
for the conduct of additional development.  While the case 
remained in remand status, the AMC by its rating decision of 
December 2009 assigned a 100 percent schedular evaluation for 
constant atrial fibrillation associated with hypertentsive heart 
disease, effective from June 11, 2008.  

The Veteran was previously afforded a videoconference hearing 
before the Board in July 2007.  Such hearing was conducted by a 
Veterans Law Judge (VLJ) who is no longer employed by the Board 
and the Veteran was advised of this fact by the Board's letter, 
dated in May 2010, and offered an opportunity to appear at 
another hearing.  No response to the Board's letter was received 
within the 30-day response period, and, as such, the Board will 
proceed to adjudicate the merits of the claim presented on the 
assumption that no further hearing is desired.  


FINDINGS OF FACT

1.  Prior to June 11, 2008, the Veteran's atrial fibrillation and 
flutter were paroxysmal in nature, as opposed to chronic or 
sustained, and were associated with more than four episodes of 
atrial fibrillation and/or flutter are demonstrated by 
electrocardiogram (ECG) or Holter monitor with a 12-month period 
during the time frame from September 4, 2003, to June 10, 2008.  

2.  The schedular rating criteria are adequate to rate the 
Veteran's paroxysmal atrial fibrillation and flutter.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but not 
higher, for paroxysmal atrial fibrillation and flutter for the 
period from September 4, 2003, to June 10, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, 
Diagnostic Code 7010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Compliance

As indicated above, this matter was previously the subject of a 
development request entered in January 2008, wherein the Board 
sought additional actions by the AMC consisting of VA records 
retrieval, the conduct of a VA medical examination, and 
readjudication of the Veteran's claim for increase.  On remand, 
additional VA records were obtained and made a part of the claims 
folder, and, in addition, the Veteran was afforded a VA medical 
examinations in March and October 2008, and readjudication of the 
claim in question.  Although the readjudication did not 
specifically reference the prior holding in Hart v. Mansfield, 21 
Vet. App. 505 (2007), as it relates to the assignment of staged 
ratings, the AMC on remand found no basis for the assignment of 
any further rating increase, beyond its assignment of a 100 
percent schedular evaluation as of June 11, 2008.  To that 
extent, and in the absence of any allegation of noncompliance by 
or on behalf of the Veteran, it is concluded that substantial 
compliance with the Board's development request has been 
achieved.  See Stegall v. West, 11 Vet. Ap. 268, 270-71 (1998). 

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran, dated 
in February and July 2004 and March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this claim for 
increase, and has not argued that any error or deficiency in the 
accomplishment of the duties to notify and assist has prejudiced 
him in the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple 
VA examinations during the course of the instant appeal in order 
to evaluate the nature and severity of his atrial fibrillation 
and flutter. The reports from these examinations are found to be 
sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issue presented, 
notwithstanding the absence of the Veteran's claims folder at 
that time of a VA examination in July 2004, given that the claims 
folder was obtained and reviewed in conjunction with subsequent 
evaluations.  On that basis, further VA medical examination 
relative to atrial fibrillation is not required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the VLJ who conducts a hearing fulfill two duties to comply 
with the above the regulation.   These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the VLJ noted the basis of the prior 
determination and noted the element of the claims that were 
lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issue as entitlement to a claim for 
increase for atrial fibrillation and sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The representative specifically 
asked the Veteran about any treatment of the Veteran's 
disability, as well as the current symptoms associated with same 
and its effect on his day-to-day functioning.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error 
in notice provided during the Veteran's hearing constitutes 
harmless error.  

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that 
"staged ratings are appropriate for an increased-rating claim 
when the factual findings shown distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  No basis for drawing a distinction between 
initial rating and increased rating claims for applying staged 
ratings was found.  Id. 

Service connection for hypertensive heart disease was originally 
established by RO action in August 2001 and such disorder is 
rated separate and apart from the Veteran's atrial fibrillation 
and is not otherwise herein for review.  

Service connection for paroxysmal atrial fibrillation and atrial 
flutter in association with hypertensive heart disease was 
granted by the RO's rating decision of October 2002, with 
assignment of a 10 percent evaluation under DC 7010 from December 
2001.  That 10 percent rating was in effect at the time of the 
Veteran's claim for increase filed in February 2004, the initial 
denial of which forms the basis of the current appeal.  By 
subsequent action during the appeal period, the RO determined by 
its rating decision of December 2009, following the Board's 
remand in January 2008, that the Veteran was in constant atrial 
fibrillation and that a 100 percent rating was warranted under DC 
7099-7011, effective from June 11, 2008, for such disorder.  As a 
consequence, the issue presented for appellate review at this 
time is whether an evaluation in excess of 10 percent is for 
assignment for the service-connected disability at issue during 
the period prior to June 11, 2008, under any applicable DC.  

Under DC 7010, a 10 percent rating is warranted for permanent 
atrial fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
(ECG) or Holter monitor.  A maximum 30 percent rating is for 
assignment for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes per 
year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 
7010.  

Under DC 7011 for ventricular arrhythmias (sustained), a 10 
percent rating is assignable when a workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is warranted 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is warranted for more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for sustained ventricular 
arrhythmias for indefinite period from date of hospital admission 
for initial evaluation and medical therapy for a sustained 
ventricular arrhythmia, or; for indefinite period from date of 
hospital admission for ventricular aneurysmectomy, or; with an 
automatic implantable Cardioverter-Defibrillator (AICD) in place.

A 100 percent rating is also warranted for chronic congestive 
heart failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent.

Note: A rating of 100 percent shall be assigned from the date of 
hospital admission for initial evaluation and medical therapy for 
a sustained ventricular arrhythmia or for ventricular 
aneurysmectomy.  Six months following discharge, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  38 C.F.R. § 4.104, DC 7011.  

In addition to the preceding rating criteria, VA revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under DCs 
7000 through 7007, 7011, and 7015 through 7020, effective from 
October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); 
codified at 38 C.F.R. § 4.100.  The revised regulation contains 
the following new provisions: (1) In all cases, whether or not 
cardiac hypertrophy or dilatation (documented by 
electrocardiogram, echocardiogram, or X-ray) is present and 
whether or not there is a need for continuous medication must be 
ascertained.  (2) Even if the requirement for a 10 percent rating 
(based on the need for continuous medication) or a 30 percent 
rating (based on the presence of cardiac hypertrophy or 
dilatation) is met, MET testing is required except when there is 
a medical contraindication; when the left ventricular ejection 
fraction has been measured and is 50 percent or less; when 
chronic congestive heart failure is present or there has been 
more than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction testing 
is not of record, evaluation should be based on alternative 
criteria unless the examiner states that such testing is needed 
in a particular case because the available medical information 
does not sufficiently reflect the severity of the veteran's 
cardiovascular disability.  Id.

The Board notes, however, that the actual criteria for rating 
atrial fibrillation have remained unchanged.  Hence, the RO's 
failure to provide notice of the revision is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002); Sanders, supra.

A sustained arrhythmia leading to hospital admission is not shown 
by the record prior to June 11, 2008, nor is there a contention 
to that effect.  Consequently, the Board finds that the most 
appropriate DC under which to rate the Veteran's paraoxysmal 
atrial fibrillation is DC 7010 and the primary question presented 
for review is whether the criteria for the assignment of the next 
higher and maximum rating of 30 percent under DC 7010 is for 
assignment.  

The record reflects that the Veteran was hospitalized for a 
three-day period beginning in late July 2004, with that 
hospitalization being for evaluation of the Veteran's complaint 
of chest pain and atrial flutter, which was not sustained or 
chronic at that time.  Prior to June 11, 2008, there is otherwise 
no showing of hospitalization for an aneurysmectomy or 
implantation of a cardioverter or defibrillator.  Moreover, a 
showing of congestive heart failure or a workload of less than 7 
METS producing dyspnea, fatigue, angina, dizziness, or syncope is 
absent from the record throughout the period prior to June 11, 
2008.  No ejection fraction lower than 63 percent is identified 
during the relevant time period.  

There is, however, evidence of left ventricular hypertrophy by 
ECG or other diagnostic study, in addition to a showing of more 
than four episodes in a given 12-month period of paroxysmal 
atrial fibrillation or flutter as demonstrated by ECG or Holter 
monitor testing.  Included in that count are episodes in November 
2007 and March 2008 showing atrial fibrillation by ECG, as well 
as occasions in September 2003, October 2003, February 2004, June 
2004, and March 2005 in which ECG or other testing identified 
atrial fibrillation or flutter.  On that basis, a 30 percent 
rating is for assignment under DC 7010 throughout the period from 
September  4, 2003, the day following entry of the RO's most 
recent, final rating action, to June 10, 2010, inclusive.  

Lastly, consideration of whether the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is necessary.  
First, the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for service-connected disability are inadequate.  To 
do this, the Board or the RO must determine if the criteria found 
in the rating schedule reasonably describe the claimant's 
disability level and symptomatology.  If this is the case, the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration is 
required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's paroxysmal atrial fibrillation is 
clearly accounted for under DC 7010 and that DC fully 
contemplates his level of disability and symptomatology.  
Consequently, the Board finds that DC 7010 adequately compensates 
him for the current disability level and symptomatology and the 
Board concludes that the disability in question does not present 
an exceptional disability picture warranting a referral for 
consideration of an extraschedular rating.  

In all, the Board concludes, while the record supports the 
assignment of a 30 percent schedular rating for the period from 
September 4, 2003, to June 10, 2008, inclusive, a  preponderance 
of the evidence is against finding that a schedular or 
extraschedular rating in excess of 30 percent is for assignment 
at any time during the aforementioned period.  Hart, supra.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104 DC 7010 (2009).









ORDER

A 30 percent rating, but not higher, is assigned for paroxysmal 
atrial fibrillation with atrial flutter for the period from 
September 4, 2003, to June 10, 2008, inclusive, subject to those 
provisions governing the payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


